843 F. Supp. 775 (1993)
T.P., C.B., W.V., J.F., G.M. and J.S., on behalf of themselves and all others similarly situated, Plaintiffs,
v.
Larry E. DuBOIS, in his official capacity as Commissioner of the Department of Corrections, Eileen Elias, in her official capacity as Commissioner of the Department of Mental Health, Defendants.
Civ. A. No. 92-10590-Z.
United States District Court, D. Massachusetts.
September 9, 1993.
*776 Steven J. Schwartz, Robert D. Fleischner, Northampton, MA, Melissa E. Stimell, Lynne Valenti, Boston, MA, Steven C. Schlang, Worcester, MA, Donna L. Willoughby, Newton, MA, for plaintiffs.
Judith Fabricant, Margaret Monsell, Office of the Atty. Gen., Boston, MA, Mary C. Connaughton, Boston, MA, for defendants.

FINAL JUDGMENT
ZOBEL, District Judge.
After reviewing the Stipulations of Fact, exhibits, affidavits, various documents, and memoranda of law submitted by the parties, it is hereby ORDERED, ADJUDGED, and DECREED that:
Section 275 of chapter 138 of the Massachusetts Acts of 1991, codified at General Laws c. 123, § 18A, violates plaintiffs' rights to due process as guaranteed by the Fourteenth Amendment to the United States Constitution, to the equal protection of the laws as guaranteed by the Fourteenth Amendment to the United States Constitution, and to freedom from discrimination on the basis of disability, as guaranteed by Title II of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.